            Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.1 Page 1 of 14
AO I06 (Rev 06/09) Application for a Search Warrant



                                      UNITED S TATES DISTRICT COUR.T
                                                                      for the
                                                                                                                       JAN 1 3 2020
                                                         Southern District of Califo rnia
                                                                                                            CL.-.-··\l-'. US ,J SiR!CT C>jU9T
                                                                                                        SOU THi::1-n DIS\ RICT OF CALIFOR NIA
                                                                                                        BY                              DEPUTY
             In the Matter of the Search of                             )
         (Briefly describe the property to be searched
          or identify the person by name and address)
                                                                        )
                                                                        )
                                                                        )
                                                                                    Case No.        201JJ0123
                      SIM Card
           No. 8901260661920094443f802063                               )
                                                                        )

                                            APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, req uest a search warrant and state under
penalty of perj ury that I have reason to beli eve that on the fo llowing person or property (identify the person or describe the
property to be searched and give its location):

 See Attachment A-5 .
located in the             Southern               District of               California           , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B.


          The basis for the search under Fed. R. Cri m. P. 41 ( c) is (check one or more) :
                 rf evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a vio lation of:
            Code Section                                                        Offense Description
        21 U.S.C. 952, 960, and 963                Importation of Controlled Substances



         The <i_pplication is based on these facts :
        See Affidavit of HSI Special Agent Seidy Gaytan , which is hereby incorporated by reference and made part
        hereof.

          ~ Continued on the attached sheet.
          0 De layed notice of _ _ days (give exact ending date if more than 30 days: _ _ __ _                             ) is requested
            under 18 U.S .C. § 3 103a, the basis of which is set forth on the attached sheet.




                                                                                         Seidy Gaytan , HSI Special Agent
                                                                                                Printed name and title

Sworn to before me and signed in my presence.


Date:            / J.37
              I -r---·   / ~o                                                 ~                   Judge 's signature

City and state : San Diego, CA                                                    Hon . Bernard G. Skomal, U.S . Magistrate Judge
                                                                                                Printed name and title
             Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.2 Page 2 of 14




 1                                                AFFIDAVIT
 2              I, Special Agent Seidy Gaytan, being duly sworn, hereby state as follows:
 3                                           INTRODUCTION
 4 II           1.    I submit this affidavit in support of an application for a warrant to search the
 5 II following electronic device(s):
 6                           BLUPHONE
                             SIL VER/CHROME BACK, BLACK SCREEN
 7
                             FP&F No. 2020250400062601, Line Item 0004
 8                           (Target Device 1)
 9
                             Memory Card
10                           #G04G 1206896448
                             (Target Device 2)
11
12                           APPLE I-PHONE 11 PRO
                             SP ACE GRAY COLOR BACK, CRACKED FRONT SCREEN
13
                             PROTECTOR
14                           FP&F No. 2020250400062602, Line Item 0001
                             (Target Device 3)
15
16                           APPLE I-PHONE
                             PINK AND WHITE COLOR
17
                             MODELA1661
18                           FP&F No. 2020250400062602, Line Item 0001
                             (Target Device 4)
19
20                           SIM Card
                             No. 8901260661920094443f802063
21
                             (Target Device 5) (collectively, Target Devices)
22
          as further described in Attachments A-1, A-2, A-3, A-4, and A-5 and to seize evidence of
23   11
          crimes, specifically violations ofTitle 21, United States Code, Section(s) 952,960 and 963,
24   II


          as further described in Attachment B.
25
                2.     The requested warrant relates to the investigation and prosecution of Edwin
26
          Jesus SALINAS ARIAS and Rosa Angelica VARGAS RODRIGUEZ for importing
2711
          approximately 88.86 kilograms (195.90 pounds) of methamphetamine from Mexico into
28 II
          the United States. See United States v. Salinas Arias, et al., Case No. 19-MJ-05602 (S.D.
                                                     1
        Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.3 Page 3 of 14




 1 II Cal.). The Target Devices are currently in the evidence vault located at 2255 Niels Bohr
 211 Ct, San Diego, CA 92154.
 3 II       3.     The information contained in this affidavit is based upon my training,
 4 II experience, investigation, and consultation with other members of law enforcement.
 5 II Because this affidavit is made for the limited purpose of obtaining a search warrant for the
 6 II Target Devices, it does not contain all the information known by me or other agents
 7 II regarding this investigation. All dates and times described are approximate.
 8                                          BACKGROUND
 9          4.     I have been employed as a Special Agent with Homeland Security
10 II Investigations since September 2007.       I am currently assigned to DSAC San Ysidro
11 II Contraband Smuggling 2. I am a graduate of the Federal Law Enforcement Training Center
12 II in Glynco, Georgia.
13 II       5.    During my tenure with HSI, I have participated in the investigation of various
1411 drug trafficking organizations involved in the importation and distribution of controlled
15 11 substances into and through the Southern District of California.
16 II      6.     Through my training, experience, and conversations with other members of
17 II law enforcement, I have gained a working knowledge of the operational habits of narcotics
18 II traffickers, in particular those who attempt to import narcotics into the United States from
19 II Mexico at Ports of Entry. I am aware that it is common practice for narcotics smugglers
20 II to work in concert with other individuals and to do so by utilizing cellular telephones.
21 II Because they are mobile, the use of cellular telephones permits narcotics traffickers to
22 II easily carry out various tasks related to their trafficking activities, including, e.g., remotely
23 II monitoring the progress of their contraband while it is in transit, providing instructions to
24 II drug couriers, warning accomplices about law enforcement activity, and communicating
25 II with co-conspirators who are transporting narcotics and/or proceeds from narcotics sales.
26 II       7.     Based upon my training, experience, and consultations with law enforcement
27 II officers experienced in narcotics trafficking investigations, and all the facts and opinions
28 II set forth in this affidavit, I know that cellular telephones (including their memory and

                                                   2
        Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.4 Page 4 of 14




 1 II Subscriber Identity Module (SIM) card(s)) can and often do contain electronic evidence,
 2 II including, for example, phone logs and contacts, voice and text communications, and data,
 3 II such as emails, text messages, chats and chat logs from various third-party applications,
 4 II photographs, audio files, videos, and location data. In particular, in my experience and
 5 II consultation with law enforcement officers experienced in narcotics trafficking
 611 investigations, I am aware that individuals engaged in drug trafficking commonly store
 7 II photos and videos on their cell phones that reflect or show co-conspirators and associates
 8 II engaged in drug trafficking, as well as images and videos of drugs or contraband, proceeds
 9 and assets from drug trafficking, and communications to and from recruiters and
10 organizers.
11         8.     This information can be stored within disks, memory cards, deleted data,
12 II remnant data, slack space, and temporary or permanent files contained on or in the cellular
13 II telephone. Specifically, searches of cellular telephones may yield evidence:
14
           a.    tending to indicate efforts to import methamphetamine, or some other
15               federally controlled substance, from Mexico into the United States;
16
           b.    tending to identify accounts, facilities, storage devices, and/or services-
17               such as email addresses, IP addresses, and phone numbers-used to
                 facilitate the importation of methamphetamine, or some other federally
18
                 controlled substance, from Mexico into the United States;
19
           C.    tending to identify co-conspirators, criminal associates, or others involved
20
                 in importation of methamphetamine, or some other federally controlled
21               substance, from Mexico into the United States;
22
           d.    tending to identify travel to or presence at locations involved in the
23               importation of methamphetamine, or some other federally controlled
                 substance, from Mexico into the United States, such as stash houses, load
24
                 houses, or delivery points;
25
           e.    tending to identify the user of, or persons with control over or access to,
26
                 the Target Devices; and/or
27
28

                                                3
             Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.5 Page 5 of 14



                f.    tending to place in context, identify the creator or recipient of, or establish
 1
                      the time of creation or receipt of communications, records, or data involved
 2                    in the activities described above.
 3                            FACTS SUPPORTING PROBABLE CAUSE
 4
                9.    On December 16, 2019, at approximately 11:53 p.m., SALINAS ARJAS and
 5   11
          VARGAS RODRIGUEZ applied for permission to enter the United States at the San
 6
   II Ysidro, California Port of Entry. SALINAS ARJAS was the registered owner and driver
 7
   ll of a 2008 GMC Yukon bearing California license plates. VARGAS RODRIGUEZ was
 s II the passenger. SALINAS ARJAS and VARGAS RODRIGUEZ were referred for
 9
   II secondary inspection, and Customs and Border Protection Officers discovered liquid
1
 O II methamphetamine concealed in the gas tank of the vehicle, with a total approximate weight
11 II          .
      of 88.86kilograms (195.90 lbs.). SALINAS ARJAS and VARGAS RODRIGUEZ were
1211
          subsequently arrested and the Target Devices were seized from them. Target Device 1 and
13
    II 3 was seized from SALINAS          ARJAS.     Target Devices 3, 4, and 5 were seized from
l 4 II VARGAS RODRIGUEZ.
15
                10.   Later, agents read SALINAS ARJAS and VARGAS RODRIGUEZ their
16   11
          Miranda rights, and they agreed to speak to agents without an attorney present. SALINAS
l 7 II ARJAS and VARGAS RODRIGUEZ denied knowledge of the drugs in the vehicle. They
lS II stated that they had traveled to Tijuana to visit a vet (a total of7 puppies were in the vehicle
19
   II at the time that they crossed into the United States) where they encountered car problems
20
   II and took the vehicle to a mechanic. The mechanic delivered the repaired vehicle shortly
21 11
      before they crossed the border back into the United States.
22
              11. In light of the above facts, SALINAS ARJAS and VARGAS RODRIGUEZ's
23 11
      statements, and my own experience and training, there is probable cause to believe that
24
      SALINAS ARJAS and VARGAS RODRIGUEZ, as well as other persons as yet unknown,
25
          were involved in a conspiracy to import methamphetamine or other federally controlled
26
          substances into the United States.     Based on my experience investigating narcotics
27
          smugglers, I also believe that SALINAS ARIAS and VARGAS RODRIGUEZ may have
28 11 used the Target Devices to coordinate with co-conspirators regarding the importation and

                                                      4
        Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.6 Page 6 of 14




 1 II distribution of controlled substances, and to otherwise further this conspiracy both inside
 2 and outside of the United States.
 3         12.    Further, based upon my experience and training, consultation with other law
 4 II enforcement officers experienced in narcotics trafficking investigations, and all the facts
 5 II and opinions set forth in this affidavit, I believe recent calls made and received, telephone
 6 II numbers, contact names, electronic mail (e-mail) addresses, appointment dates, text
 7 II messages, pictures and other digital information are stored in the memory of the Target
 8 II Devices which may identify other persons involved in narcotics trafficking activities.
 9 II Accordingly, based upon my experience and training, consultation with other law
1O II enforcement officers experienced in narcotics trafficking investigations, and all the facts
11 II and opinions set forth in this affidavit, I believe that information relevant to the narcotics
1211 trafficking activities of SALINAS ARIAS and VARGAS RODRIGUEZ, such as telephone
13 II numbers, made and received calls, contact names, electronic mail (e-mail) addresses,
14 II appointment dates, messages, pictures, audio files, videos and other digital information are
15 II stored in the memory of the Target Devices.
16 II      13.    In my training and experience, narcotics traffickers may be involved in the
17 II planning and coordination of a drug smuggling event in the days and weeks prior to an
18 11 event. Co-conspirators are also often unaware of a defendant's arrest and will continue to
19 11 attempt to communicate with a defendant after their arrest to determine the whereabouts of
20 II the narcotics. Based on my training and experience, it is also not unusual for individuals,
21 II to attempt to minimize the amount of time they were involved in their smuggling activities,
22 II and for the individuals to be involved for weeks and months longer than they claim.
23 II Accordingly, I request permission to search the Target Devices for data beginning on
24 II November 16, 2019, up to and including December 17, 2019 (the day after their arrest).
25 11                                    METHODOLOGY
26         14.    It is not possible to determine, merely by knowing the cellular telephone's
27 II make, model and serial number, the nature and types of services to which the device is
28 II subscribed and the nature of the data stored on the device. Cellular devices today can be

                                                  5
        Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.7 Page 7 of 14




 1 II simple cellular telephones and text message devices, can include cameras, can serve as
 2 II personal digital assistants and have functions such as calendars and full address books and
 3 II can be mini-computers allowing for electronic mail services, web services and rudimentary
 411 word processing. An increasing number of cellular service providers now allow for their
 5 II subscribers to access their device over the internet and remotely destroy all of the data
 6 II contained on the device. For that reason, the device may only be powered in a secure
 7 II environment or, if possible, started in "flight mode" which disables access to the network.
 8 II Unlike typical computers, many cellular telephones do not have hard drives or hard drive
 9 II equivalents and store information in volatile memory within the device or in memory cards
10 II inserted into the device. Current technology provides some solutions for acquiring some
11 II of the data stored in some cellular telephone models using forensic hardware and software.
12 II Even if some of the stored information on the device may be acquired forensically, not all
13 II of the data subject to seizure may be so acquired. For devices that are not subject to
1411 forensic data acquisition or that have potentially relevant data stored that is not subject to
15 II such acquisition, the examiner must inspect the device manually and record the process
16 II and the results using digital photography. This process is time and labor intensive and may
17 II take weeks or longer.
18 II       15.    Following the issuance of this warrant, I will collect the Target Devices and
19 II subject them to analysis. All forensic analysis of the data contained within the telephones
20 II and the memory cards will employ search protocols directed exclusively to the
21 II identification and extraction of data within the scope of this warrant.
22 II       16.    Based on the foregoing, identifying and extracting data subject to seizure
23 II pursuant to this warrant may require a range of data analysis techniques, including manual
2411 review, and, consequently, may take weeks or months. The personnel conducting the
25 II identification and extraction of data will complete the analysis within 90 days, absent
26 II further application to this court.
27 II
28 II

                                                  6
         Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.8 Page 8 of 14




 1                        PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
 2           17.   Law enforcement has not previously attempted to obtain the evidence sought

 311 by this warrant.
 4                                          CONCLUSION
 5           18.   Based on the facts and information set forth above, there is probable cause to
 6 II believe that a search of the Target Devices will yield evidence of SALINAS ARIAS and
 7 II VARGAS RODRIGUEZ's violations of Title 21, United States Code, Sections 952, 960
 8 II and 963 .
 9           19.   Because the Target Devices were seized at the time of Defendants' arrests and
1O II have been securely stored since that time, there is probable cause to believe that such
11 II evidence continues to exist on the Target Devices. As stated above, I believe that the
1211 appropriate date range for this search is from November 16, 2019, up to and including
13 II December 17, 2019.
14           20.   Accordingly, I request that the Court issue a warrant authorizing law
15 II enforcement to search the items described in Attachments A-1, A-2, A-3, A-4, and A-5 and
16 II seize the items listed in Attachment B using the above-described methodology.

17
18 II I swear the foregoing is true and correct to the best of my knowledge and belief.



                                                   ~~
19
20
                                               Seidy Gaytan \
21
                                               Homeland Security Investigations
22
23
     II Subscribed and sworn to before me this ___L_J_   day of January, 2020.

24
25
      on. Bernard G. Skomal
2611 United States Magistrate Judge
27
28

                                                   7
   Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.9 Page 9 of 14



                              ATTACHMENT A-1
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            BLUPHONE
            SIL VER/CHROME BACK, BLACK SCREEN
            FP&F No. 2020250400062601, Line Item 0004
            (Target Device 1)

Target Device 1 is currently in the possession of Homeland Security Investigations at
2255 Niels Bohr Ct, San Diego, CA 92154.
 Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.10 Page 10 of 14



                              ATTACHMENT A-2
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            Memory Card
            #G04G 1206896448
            (Target Device 2)

Target Device 2 is currently in the possession of Homeland Security Investigations at
2255 Niels Bohr Ct, San Diego, CA 92154.
  Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.11 Page 11 of 14



                              ATTACHMENT A-3
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            APPLE I-PHONE 11 PRO
            SPACE GRAY COLOR BACK, CRACKED FRONT SCREEN
            PROTECTOR
            FP&F No. 2020250400062602, Line Item 0001
            (Target Device 3)

Target Device 3 is currently in the possession of Homeland Security Investigations at
2255 Niels Bohr Ct, San Diego, CA 92154.
 Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.12 Page 12 of 14



                              ATTACHMENT A-4
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            APPLE I-PHONE
            PINK AND WHITE COLOR
            MODEL A1661
            FP&F No. 2020250400062602, Line Item 0001
            (Target Device 4)

Target Device 4 is currently in the possession of Homeland Security Investigations at
2255 Niels Bohr Ct, San Diego, CA 92154.
  Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.13 Page 13 of 14



                              ATTACHMENT A-5
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            SIM Card
            No. 8901260661920094443f802063
            (Target Device 5)

Target Device 5 is currently in the possession of Homeland Security Investigations at
2255 Niels Bohr Ct, San Diego, CA 92154.
 Case 3:20-mj-00123-BGS Document 1 Filed 01/13/20 PageID.14 Page 14 of 14



                                  ATTACHMENT B
                                ITEMS TO BE SEIZED

       Authorization to search the items described in Attachments A-1, A-2, A-3, A-4,
and A-5 includes the search of disks, memory cards, deleted data, remnant data, slack
space, and temporary or permanent files contained on or in the cellular telephones for
evidence described below. The seizure and search of the Target Devices shall follow
the search methodology described in the affidavit submitted in support of the warrant.

      The evidence to be seized from the Target Devices will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from
various third-party applications, photographs, audio files, videos, and location data, for
the period ofNovember 16, 2019, up to and including December 17, 2019:

      a.     tending to indicate efforts to import methamphetamine, or some other
             federally controlled substance, from Mexico into the United States;

      b.     tending to identify accounts, facilities, storage devices, and/or services-
             such as email addresses, IP addresses, and phone numbers-used to
             facilitate the importation of methamphetamine, or some other federally
             controlled substance, from Mexico into the United States;

      c.     tending to identify co-conspirators, criminal associates, or others involved
             in importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States;

      d.     tending to identify travel to or presence at locations involved in the
             importation of methamphetamine, or some other federally controlled
             substance, from Mexico into the United States, such as stash houses, load
             houses, or delivery points;

      e.     tending to identify the user of, or persons with control over or access to,
             the Target Devices; and/or

      f.     tending to place in context, identify the creator or recipient of, or establish
             the time of creation or receipt of communications, records, or data involved
             in the activities described above;

which are evidence of violations of Title 21, United States Code, Sections 952, 960 and
963.
